Citation Nr: 1731303	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-38 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.  The Veteran also had a period of active duty for training (ACDUTRA) from May 1976 to August 1976.

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a claim for an increased rating for a lumbar spine disorder.  

In May 2014, the Board remanded the claim of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability for further development.  Thereafter, the RO issued a rating decision in September 2014 which increased the rating for the service-connected lumbar spine disability to 40 percent from July 10, 2014.

This case again came before the Board in March 2015 at which time the claim for a rating in excess of 20 percent for degenerative changes in the lumbar spine prior to July 10, 2014, and in excess of 40 percent from that date was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which granted a partial Joint Motion for Remand (JMR) in February 2016.  The JMR vacated the Board's denial of a rating evaluation in excess of 20 percent for lumbar spine disability prior to July 10, 2014.  In the JMR, the Court also explained that the Veteran had chosen to withdraw his appeal for a rating in excess of 40 percent for a lumbar spine disability after July 10, 2014.  The Court remanded the claim to the Board for action consistent with the terms of the JMR.

The Board notes that in a February 2014 statement, the Veteran withdrew all pending requests for a hearing in accordance with 38 C.F.R. § 20.704(e) (2016).  

In a February 2017 Board decision, this claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The claim has now been returned to the Board for appellate review.


FINDING OF FACT

For the period prior to July 10, 2014, the Veteran's degenerative changes of the lumbar spine did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome (IVDS), or objective neurological abnormalities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative changes of the lumbar spine from July 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.. VA's duty to notify and assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in September 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

In accordance with the Board's February 2017 remand, the RO sought out real images of the July 2002 MRI from Neurological Associates of Central Alabama.  In April 2017, the RO received a response from that medical office that the Veteran's records had been destroyed because it had been over 10 years since they were created and the Veteran was no longer an active patient.

Through his representative, the Veteran indicated he had a copy of these missing MRI records.  However, as indicated in the response from the Veteran's representative in a June 2017 informal hearing presentation, the records submitted by the Veteran were in fact a VA radiology report dated June 17, 2004.  

The VA has determined that it has fulfilled its duty to assist with respect to these MRI records from 2002 as the relevant medical office has determined that such records have been destroyed.  

A VA examination was afforded to the Veteran in July 2001, December 2003, March 2005, July 2006, July 2010, and July 2014.  After the February 2016 Court JMR deemed the July 2006 VA examination inadequate, in June 2016, in accordance with the JMR, the Board sought an opinion from a VA medical expert regarding the Veteran's claim (specifically related to functional loss due to flare-ups, in terms of limitation of motion of the lumbar spine).  A VHA opinion was provided in July 2016, and that opinion is associated with the record.  As instructed in the February 2017 Board remand, the RO was only requested to obtain another opinion if the MRI images from 2002 were available.  

The Board finds that there has been substantial compliance with the February 2017 remand instructions as indicated above such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased rating (Schedular) 

The Board finds that the evidence does not support entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.

At a July 2001 VA examination, the Veteran denied current back pain.  The examiner noted there was no muscle spasm.  Range of motion was normal with forward flexion to 90 degrees.  X-rays revealed degenerative joint disease L4-L5 changes with narrowing of disc, but an otherwise normal study of the lumbar spine.  The diagnosis was chronic low back pain with moderate functional limitational loss due to pain.

At a June 2002 private back consultation, the examiner noted in reference to the Veteran's back, "good range of motion, pain on extremes."  There were no goniometer readings recorded.  

At a July 2002 private treatment appointment, the examiner noted that lumbar range of motion was "decreased by about 15% in all planes of movement."  At a maximum of 90 degrees for forward flexion, a 15 percent decrease would be 76.5 degrees.  A 15 percent decrease for total range of motion, where the maximum reading for the thoracolumbar spine is 240 degrees, would be 204 degrees.

A December 2003 VA examiner noted the range of motion for the Veteran's thoracolumbar spine at 75 degrees for forward flexion, 20 for extension, 35 for lateral flexion, and 35 for lateral rotation.  The maximum lateral rotation is 30 degrees.  The total combined range of motion at this appointment was 215 degrees.  There was no erythema, no inflammation, no tenderness on palpation, and no pain with movement.  Gait was normal but he could not walk on his heels or toes.  The examiner referred to MRI images dated July 22, 2002 as illustrative of narrowing of the L4-L5 disc space of anterior and posterior herniation of disc material, more on the left than the right which causes definite spinal stenosis, and an otherwise normal examination.  A review of X-rays showed spondylolisthesis of L4 on L5.  The diagnosis was spinal stenosis and spondylolisthesis and mild functional loss of range of motion due to pain.

At a March 2005 VA examination, the Veteran had a "significant limp to the left," but no postural deformities.  The examiner noted extreme guarding of the lumbar spine.  There were mild upper protrusions of the lower lumbar spine and palpable spasms during range of motion testing.  The examiner noted moderate to severe paraspinal tenderness over the lower lumbar region.  On initial range of motion testing, forward flexion was 70 degrees with pain at 40 degrees.  Extension was 20 degrees, bilateral flexion to 20 degrees, and lateral rotation to 15 degrees.  On range of motion testing after repetitive use, forward flexion was 50 degrees.  The examiner noted moderate to severe limitation due to pain.  X-rays revealed severe degenerative disc disease and hypertrophy of the intraarticular processes of L4-L5 bilaterally.  The examiner also noted mild anterior subluxation of L4 on L5 vertebrae with DD and loss of disc height.  

Although the Court has found the July 2006 VA examination inadequate due to lack of discussion of functional limitation, the range of motion results are still indicative of a 20 percent disability rating for the Veteran's lower back.  Motion of the lumbar spine at the July 2006 VA examination was to 50 degrees of forward flexion, 15 degrees extension, 15 degrees bilateral flexion, and 15 degrees bilateral rotation.  There was moderate limitation due to pain during range of motion testing.  There was no additional range of motion loss after repetitive motion testing.  The Veteran reported flare-ups of back pain at least once or twice a month, lasting one or two days, during which time he can only sit or lay down.  

Pursuant to the February 2016 JMR, the RO obtained a retrospective medical opinion in July 2016 regarding the July 2006 VA examination, specifically related to functional loss due to flare-ups, in terms of limitation of motion of the lumbar spine.  The medical professional who provided the opinion stated that the "July 2006 VA medical examination is hard to interpret now as physical limitations, since his symptoms were reported as intermittent, occurring every few weeks and lasting 1-2 days."  The conclusion was that it was not possible to "confirm the patient's additional functional loss during flare ups."  The Board has considered whether additional development should be undertaken in light of the examiner's inability to comment retrospectively on the severity of the Veteran's disability during flare ups.  However, the examiner noted that it would not be possible to assess the clinical and imaging correlation of the Veteran's symptoms and limitation for work.  While the examiner observed that 2002 MRI were not available as real images, VA has undertaken appropriate development to obtain these records to no avail.  Thus, additional development of the case is futile.  The July 2016 examiner reviewed all of the available pertinent evidence of record and noted that it would be impossible to render a retrospective opinion in this matter.  

At a July 2010 VA examination, during range of motion testing, forward flexion was to 58 degrees with pain from 40 degrees; after repetitive motion testing, forward flexion was 55-58 degrees with pain.  There was normal muscle tone, no muscle atrophy, and no ankylosis.  The Veteran reported no history of spasms or flare-ups.  The Veteran did not report incapacitating episodes.  The Veteran was reported to be using a cane at this examination.  There was no abnormal gait or spinal contour.  There was no objective sign of tenderness or guarding.  Symptoms reported included fatigue, stiffness, weakness, and pain.  Regarding the associated X-rays from this examination, the examiner noted, "hypertrophic bilateral L5 transverse processes suggesting transition vertebral anatomy, with associated advanced bilateral facet degeneration and L4/L5 disc degeneration.  There is loss in height of the L4/L5 disc space with vacuum disc phenomenon and grade 1 degenerative anterolisthesis of L4 on L5 vertebral segment.  There is foraminal impingement at L4/L5.  The other lumbar intervertebral disc spaces appear well-preserved.  No acute fractures or significant vertebral body compression deformities.  The SI joint spaces are well-preserved."  The examiner noted limitations would include decreased mobility, problems with lifting and carrying, lack of stamina; weakness, fatigue, and pain.  The Veteran's back condition may have effects on usual daily activities like moderately affecting shopping, chores, driving, traveling, recreation, and sports, but would not affect bathing, grooming, dressing, or feeding.  

In October 2013, the Veteran was fitted for a corset for his lower back.

In November 2013, the Veteran underwent another MRI.  The examiner noted "mild anterolisthesis of L4 on L5 with moderate degenerative changes, resulting in severe bilateral neural foramina narrowing with moderate compression of the L4 nerve roots, left greater than right as described."

At the various examinations discussed above, the Veteran's lumbar spine disability has manifested in forward flexion of the lumbar spine of, at worst, 50 degrees, which is sufficient evidence to support a 20 percent rating, but no higher, for degenerative changes of the lumbar spine prior to July 10, 2014.  The next highest rating of 40 percent is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; the medical evidence of record does not show these criteria are met with respect to the Veteran at any time prior to July 10, 2014.  Notably, the July 2010 examiner noted that the Veteran had painful flexion beyond 40 degrees and objective evidence of pain upon repetitive use, such factor did not have the functional result of a loss of limitation of flexion less than 44 degrees.  Similarly, the June 2006 VA examination did not show limitation painful flexion to less than 40 degrees.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has credibly reported during the appeal period that he has suffered pain in his lower back and he thinks it has gotten worse.  The Veteran is competent to report symptoms related to conditions such as lumbar strain or degenerative joint disease, but not to make diagnoses or to determine the etiology of lower back disabilities.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the results of the VA examiners and the totality of the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

"Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014 is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


